In concurring in the affirmance of the judgment of conviction I desire it be understood I am not in accord with the theory that the testimony of a juror is incompetent to show misconduct on the part of other jurors which, if testified to by one not a member, would impeach the verdict. With respect to this theory I am in accord with the views expressed in the dissenting opinion of Justice Holden.
As I understand the testimony of jurors in this case, as to statements made by some of them during their deliberations, these statements had no bearing on the guilt or innocence of appellant and were not prejudicial to him. It is on this theory I concur.